Citation Nr: 0827294	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-24 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for arthritis of the 
lumbar spine.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for peripheral 
neuropathy.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO denied the 
veteran's claims for service connection for hearing loss, 
arthritis of the lumbar spine, coronary artery disease, and 
peripheral neuropathy.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss first manifested 
many years after his separation from service and is unrelated 
to his period of service.

3.  Any arthritis of the lumbar spine first manifested years 
after service and has not been shown to be related to service 
or an event of service origin.

4.  The veteran's coronary artery disease first manifested 
many years after his separation from service and is unrelated 
to his period of service.

5.  The veteran does not have a current diagnosis of 
peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  The veteran does not have arthritis of the lumbar spine 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  The veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  

In this respect, through a November 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond and in fact responded 
with a statement in support of his claims in November 2004.  
Hence, the Board finds that the veteran has been afforded 
ample opportunity to submit information and/or evidence 
needed to substantiate his claims.  

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2004 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until 
after the initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was supplied with notice pursuant to Dingess/Hartman 
in the July 2006 statement of the case issued by the RO.  
Additionally, the Board does not now have such issues before 
it.  Consequently, a remand for additional notification on 
these questions is not necessary.  The Board also notes that 
while the complete notice required by the VCAA was not timely 
provided to the veteran, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence 
or any response to the RO's notification suggests that the 
case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service treatment records have been 
associated with the claims file.  The veteran was provided 
with a VA audiological examination in July 2005.  Available 
private records of the veteran's post-service treatment have 
additionally been associated with the claims file.  The RO 
has further sought records of the veteran's treatment by a 
private treating physician but was informed in February 2005 
that the records have been destroyed and are therefore 
unavailable.  The veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim that need to be obtained; in fact, he submitted a 
statement in May 2006 attesting that there were no further 
records available to support his argument.  Additionally, the 
veteran has submitted written argument in support of his 
claims.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including examinations conducted at the veteran's entrance 
into active duty and at his separation from service as well 
as post-service treatment records reflecting treatment of the 
veteran's coronary artery disease and his complaints of low 
back pain.  The Board concludes that current examination is 
not needed, as the medical evidence of record is sufficient 
to decide this case.  Here, the only evidence indicating that 
the veteran's current arthritis of the lumbar spine, coronary 
artery disease, or claimed peripheral neuropathy is related 
to his time in service is his own lay statements.  The 
veteran has submitted no medical evidence whatsoever to 
support his claim of a connection to military service, and in 
fact has not submitted any evidence tending to show that he 
has a current diagnosis of peripheral neuropathy.  In view of 
the objective evidence of record discussed in detail below, 
including the fact that the first post-service medical 
evidence referencing a spine or heart disability was 36 years 
after service without any reference to service and the fact 
that there is no evidence the veteran has a current diagnosis 
of peripheral neuropathy, the Board finds that the veteran's 
current assertions in the face of this objective evidence do 
not trigger VA's duty to provide an examination.  See Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (in determining whether lay evidence is 
satisfactory, the Board may properly consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the veteran).  

Further, although the veteran was not afforded a VA 
examination specifically for his arthritis of the lumbar 
spine, coronary artery disease, or his claimed peripheral 
neuropathy, the Board finds that no such development is 
warranted.  The evidence of record, which includes service 
treatment records and post-service private treatment records, 
is sufficient to make a decision in this matter.  See 
McLendon, 20 Vet. App. at 84-86.  The Board concludes that 
the medical evidence and VA examination of record are 
sufficient competent medical evidence to decide the claim, 
and additional examination is not necessary.  See 38 C.F.R. 
§ 3.159 (c)(4).  The Board thus concludes that the 
requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

The veteran is seeking service connection for hearing loss, 
arthritis of the lumbar spine, coronary artery disease, and 
peripheral neuropathy.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Relevant medical evidence of record consists of the veteran's 
service treatment records, records of private treatment the 
veteran has received since service, and a July 2005 VA 
examination of the veteran's hearing.  The veteran has also 
submitted statements in support of his claims as well as a 
compact disc containing files relating to the general 
conditions faced by soldiers stationed in Korea in the 1960s 
and 1970s.

Review of the veteran's service treatment records reflects 
that his hearing, spine, heart, and extremities were all 
found to be normal on examination in March 1960, pursuant to 
the veteran's entrance into active duty.  Although 
audiometric testing of the veteran's hearing was not 
performed at entry, the March 1960 report of medical 
examination shows that his hearing was 15/15 bilaterally 
based on a whispered voice test.  An undated radiological 
report from the veteran's time in service, labeled 
"Routine," reflects that the veteran's heart and lungs were 
found to be within normal limits.  Similarly, the veteran 
reported on his February 1963 separation report of medical 
history that he had no ear trouble, pain or pressure in his 
chest, palpitation or pounding heart, high or low blood 
pressure, and had no arthritis, bone, joint, or other 
deformity.  The February 1963 separation examination noted 
that the veteran's ears, heart, spine, and lower extremities 
were all normal.  On the separation audiological evaluation 
in February 1963 (measured in ASA units), pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
--
10
LEFT
0
0
0
--
10

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
10
10
--
15
LEFT
15
10
10
--
15

Relevant post-service medical evidence reflects that the 
veteran has received ongoing treatment for chest pain since 
February 1999, at which time it was noted that his chest pain 
had resolved following a heart catheterization.  The veteran 
was again seen for chest pain several times between 1999 and 
2002, including an episode in July 2000 that was diagnosed as 
myocardial ischemia.  Treatment notes from August 2000 
indicate that the veteran underwent an angioplasty to treat 
the chest pain.  Treatment records since that date indicate 
that the veteran underwent a coronary artery bypass graft 
surgery in February 2002 after having a catheterization that 
diagnosed significant atherosclerotic heart disease in 5 
separate arterial vessels.  Records of the February 2002 
surgery indicate that the veteran's medical history was 
significant for prior catheterizations and for hypertension, 
hyperlipidemia, and a remote history of tobacco abuse.  No 
mention of the veteran's experiences in service was made at 
the time of his surgery or in any records relating to 
treatment for his coronary artery disease.

Private treatment records from February 1999 also reflect 
that the veteran was seen with complaints of pain and 
tenderness in his lower back that had begun about a week 
before.  The treating physician's impression was lumbosacral 
disc disease versus spondylolisthesis at L5-S1.  Radiographic 
evaluation of the veteran's lumbar spine revealed 
questionable spondylolisthesis of L5-S1.  No records of any 
further treatment of the veteran's low back disorder are 
present in the record.  The veteran's records do reveal that 
in May 2003, the veteran requested that his treating 
physician lift restrictions on his employment concerning, 
among other issues, his lumbar spine.  At that time, the 
veteran reported "no low back problems or complaints with 
the low back itself."  Physical testing revealed that the 
veteran could walk on his toes and heels nearly without 
difficulty and appeared to have good strength.  The physician 
lifted the veteran's work restrictions related to his lumbar 
spine and identified no lumbar problems in the veteran's 
diagnosis.

The veteran has also submitted a May 2005 letter from a 
private hearing loss clinic, which confirms that the veteran 
was fitted for hearing aids in April 1996.  The diagnosis at 
that time was binaural sensorineural hearing loss.  The 
clinic indicated that no further records were available for 
the veteran's course of treatment and that no current 
audiogram was on file.

The veteran was provided a VA audiological examination in 
July 2005.  At that time, the examiner noted that the veteran 
reported having been exposed to machine gun and artillery 
fire and grenade explosions without noise protection while in 
the military.  The veteran also reported having fired guns 
both before and after his time in service.  The examiner 
conducted audiological testing of the veteran's hearing, 
revealing mild to severe high-frequency sensorineural hearing 
loss in the right ear and moderately severe high-frequency 
sensorineural hearing loss in the left ear.  He opined that 
the veteran's hearing loss was not caused by or a result of 
his military service, noting in particular that the veteran 
was found to have normal hearing on his separation from 
service in March 1963.

The veteran has also submitted written argument in support of 
his claims.  He has stated in particular that he was exposed 
to acoustic trauma during service and that he was not 
provided with a hearing test upon his separation from 
service.  He has also contended, in a November 2004 
statement, that he was forced to sleep outside, often in 
snow, and developed frostbite at one point during service 
that he relates to his current claimed bilateral peripheral 
neuropathy.  He has also contended that he believes he was 
exposed to chemical defoliants while stationed in Korea, to 
which he attributes his current claimed peripheral 
neuropathy.  Further, in his January 2006 notice of 
disagreement, the veteran claimed that he suffered from 
stress while in service, and was in fact prescribed a 
narcotic to treat the stress.  He also claimed to have been 
diagnosed with ulcers on his discharge examination.  The 
veteran further contended in his July 2006 appeal that the 
stress he was under during service was a contributing factor 
to his heart disease and that he had been diagnosed with 
bilateral peripheral neuropathy, although his records of such 
a diagnosis and treatment have since been destroyed.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  The Board notes that the veteran was given 
audiological testing at the February 1963 separation 
examination, which revealed hearing considered normal as 
noted by the 2005 examiner.  The July 2005 VA audiological 
examiner's opinion also supports the conclusion that the 
veteran's current bilateral hearing loss is not related to 
his time in service.  The Board further finds the medical 
evidence in the service treatment records to be persuasive 
that the veteran was not treated for complaints relating to 
the back, heart, or lower extremities during service.  The 
Board notes in particular that the veteran's February 1963 
separation examination found the veteran's spine, heart, and 
extremities all to be normal.  

The Board concedes that the veteran's current treatment 
records and VA examinations confirm that the veteran 
currently suffers from hearing loss and coronary artery 
disease and has also been differentially diagnosed with 
spondylolisthesis at L5-S1, which his treating physician 
opined may instead be lumbosacral disc disease.  The Board 
concludes, however, that there is no competent medical 
evidence relating those disorders to service.  The Board 
points out particularly that the record does not support the 
veteran's argument that his exposure to cold and snow while 
stationed in Korea contributed to the arthritic condition of 
his back or to his claimed peripheral neuropathy.  The record 
also does not corroborate the veteran's contention that he 
was diagnosed with and prescribed medication for stress while 
he was in service or that he was found to have ulcers on 
discharge.  Further, the Board notes that, when identifying 
the veteran's significant medical history pursuant to his 
February 2002 heart surgery, his treating physician 
identified hypertension, hyperlipidemia, and a history of 
tobacco abuse.  At no time was reference made to the 
veteran's time in service or to stress as a contributing 
factor of the heart disease, either during service or 
otherwise.  Records obtained by the veteran and submitted by 
him to VA reflect instead that he did not seek treatment for 
or reference any hearing, back, heart, or extremity disorder 
for over 30 years following his separation from service.  The 
Board also finds compelling the veteran's separation 
examination, at which he was found to have hearing within 
normal limits and a normal spine and musculoskeletal system, 
and no problems with his heart or extremities were noted.  
Additionally, there is no evidence suggesting that 
sensorineural hearing loss, arthritis of the lumbar spine, or 
coronary artery disease became manifest to a compensable 
degree within a year of the veteran's separation from 
qualifying military service.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's contention that his 
claimed disorders resulted from his time in service.  The 
veteran, however, has not demonstrated that he has any 
medical expertise to make such an opinion or diagnosis.  The 
Board notes that although the veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disabilities.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board also takes note that the veteran has at no time 
provided any medical evidence whatsoever to establish a 
current diagnosis of peripheral neuropathy.  The veteran has 
claimed that he was treated in the past for the condition, 
but that records of that treatment have since been destroyed.  
However, records of the veteran's ongoing treatment that are 
available and have been associated with the claims file 
reflect no mention of the condition by either the veteran or 
any of his treatment providers, nor is there any indication 
in the records that such a condition has ever been diagnosed 
or treated.  The Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
See 38 U.S.C.A. § 1131.  In the absence of proof of a current 
diagnosis of peripheral neuropathy, the claim for service 
connection for peripheral neuropathy cannot be granted.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current hearing loss, 
arthritis of the lumbar spine, or coronary artery disease to 
service because the medical evidence contains no suggestion 
of such an etiological link and therefore does not raise a 
reasonable doubt that the current disabilities are related to 
service.  The Board further notes that there is no medical 
evidence whatsoever to substantiate the veteran's claim that 
he currently suffers from peripheral neuropathy.  Therefore, 
the Board concludes that the veteran's claimed hearing loss, 
arthritis of the lumbar spine, and coronary artery disease 
were not incurred in or aggravated by service.  The Board 
further concludes that the veteran does not have a current 
diagnosis of peripheral neuropathy.  The claims for service 
connection for hearing loss, arthritis of the lumbar spine, 
coronary artery disease, and peripheral neuropathy must thus 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for arthritis of the lumbar 
spine is denied.

Entitlement to service connection for coronary artery disease 
is denied.

Entitlement to service connection for peripheral neuropathy 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


